Dodge, J.
Tbe right of tbe plaintiffs to tbe land in question, as owners, rests upon tbe application of tbe rules of law prescribed by secs. 4211, 4212, 4215, Stats. 1898, to the facts found by tbe court — that they and their predecessors in title have held adverse possession thereof for more than ten years, having entered under claim of title founded upon written instruments, as being conveyances of tbe premises in question. If such facts existed, those statutes serve to vest in the plaintiffs complete legal title, although in form they only bar any suit to question such title. Nelson v. Jacobs, 99 Wis. 547, 75 N. W. 406; McCann v. Welch, 106 Wis. 142, 145, 81 N. W. 996. The findings of fact as to the possession and claim of title under which the plaintiffs and their predecessors have held are, however, vigorously attacked. The conveyances relied on consist of the administrators’ deed in 1853 to Stonall, which we have no hesitation in considering, as did the court below, an ostensible conveyance of the whole title; also.the warranty deed of 1863 fróm Stonall to Mary Hatch, the mother of the plaintiffs, the quality of which as an assertion of ownership and conveyance of the whole title to the premises cannot be questioned. There is an apparent attempt to impugn the good faith both of Ston-all and Mrs. Hatch in suggesting that they are chargeable with knowledge of illegality in the county court proceedings for the sale of real estate, by reason that it included the homestead; also of a fraudulent purpose of the administrators. This consideration, however, can have no weight. Statutory *433possession under a written instrument which purports to convey the land satisfies the statutory requirement, however invalid that written "instrument, and however complete the claimant’s knowledge of its invalidity. McCann v. Welch, 106 Wis., at page 147, 81 N. W. 996. The finding that Ston-all adversely possessed 'the premises up to the time of conveyance to Mrs. Hatch, and that she adversely possessed them afterward, is supported by the evidence. True, Stonall never actually farmed the land, but, it being duly inclosed by fences, he is shown to have exercised at least one very significant act of ownership in 1855, in selling therefrom the dwelling house; and there is testimony, somewhat vague it is true, though not more so than should be expected after the lapse of nearly fifty years, to the effect that he received rent for said premises from Seymour N. Hatch, who did crop and graze the same after 1855. His claim of ownership was notorious enough that the land was assessed to him and he paid taxes thereon. It is true, also, that Mary Hatch is not shown ever to have manually worked this land or to have ever leased the same, but it was occupied, managed, and operated by her husband as the head of the family consisting of them and their children, as a part of the farm on which they resided. Such conduct by a husband with reference to real estate, the ostensible legal title to which is in the wife, must be referred to her title and be considered as her possession, in the absence of a showing to the contrary. Cook v. Bellack, 109 Wis. 391, 85 N. W. 325; Mygatt v. Coe, 152 N. Y. 457, 46 N. E. 949; Potter v. Adams, 125 Mo. 118, 127, 28 S. W. 490; Ramsey v. Quillen, 73 Tenn. 184, 192; McLemore v. Durivage, 92 Tenn. 482, 22 S. W. 207.
The most serious contention of the appellants, however, on this subject, and one which affects other branches of the case, is to the effect that the evidence discloses that the administrators, acting by Hatch, immediately after the death of Munden, took possession of this farm, and that such posses*434sion continued, unbroken down to tbe time of Hatch’s death in 1899, so that his occupancy and working of the farm during the period between the conveyance to Stonall and that from him to Mrs. Hatch, and also subsequent to the latter conveyance, do not justify any inference that they were referable to the ostensible title held under such conveyances. The argument would be cogent if the facts were as stated, but a careful examination of the entire evidence leaves us in no doubt as to the correctness of the court’s finding that Stonall did take possession under his deed and transfer that possession to Mrs. Hatch at the time of his conveyance to her, and that Seymour N. Hatch’s manual use and occupancy of the land were referable thereto. The only evidence in support of appellants’ theory of occupation of these premises by the administrators is the testimony of several witnesses, in a vague and general way, that after the death of Munden the land was occupied by Hatch. None of them attempt to connect this occupancy immediately with the time of Munden’s death, nor, indeed, to state when it commenced. On the other hand, there is positive evidence from several witnesses that Munden’s family, or some members of it, continued to reside upon, occupy, and crop the farm up to the time when Stonall sold the dwelling house therefrom in 1855; and from one witness, who is apparently the most accurate and definite in memory of any of those presented, namely, the one who bought and moved off that dwelling house, nonoccupancy by Hatch or by the administrators prior to that time fully appears. We therefore conclude that whether the action of the administrators or of the county court in attempting to sell this land, including the undefined homestead right therein, was valid or invalid, and whether or not the administrators’ deed did or did not convey the whole title or any title, still there is established by the finding that adverse possession under color of title, which, by the sections of the statute above referred to, so protects the plaintiffs against assault, *435and so extinguishes any rights of others, as to make them the holders of the legal title, with right to have adjudged the invalidity of the claims made by the defendants against the premises.
Two counterclaims are. earnestly discussed by the appellants, the presence of which in the pleadings, at least in the form now urged, is left in doubt by reason of the ambiguity of the rulings of the court at the close of the trial with reference to certain amendments. It will not, however, be necessary to discuss or decide as to whether the amendments were allowed as claimed by the appellants; nor, in the view taken' of the facts, will it be necessary to consider whether they are of a character to be permissible against the cause of action set forth in the complaint. The first of these counterclaims is predicated upon the theory of a fraudulent sale of the land in question to Seymour N. Hatch, one of the administrators, in the course of which the administrators’ deed to Stonall and the deed from Stonall to Mrs. Hatch were merely color-able transactions and steps in such scheme. The court, in a so-called conclusion of law, has wholly negatived the existence of any fraud; but, whether or not we treat that as equivalent to a finding of fact, an examination of the récord discloses nothing to support the charge. The only thing urged by the appellants which tends in that direction, is the asserted fact that Hatch took these lands into his possession immediately upon the death of Munden and has retained such pos-' session ever since. This, if true, would doubtless be a circumstance having some tendency to prove the existence of the scheme asserted; but, as we have already said, no such fact appears. The clear preponderance of evidence is in accord with the findings that possession first passed from the family of the deceased, Munden, to Stonall, after the attempted conveyance to him, and that Hatch never had possession except first as a tenant of Stonall, and later as a representative of his wife, under her purchase.
*436Tlie second counterclaim is predicated upon the theory that the two administrators, with money of the estate, purchased the dower right of the widow of Munden, and that Hatch’s asserted possession of the premises constitutes an enjoyment of that right, at least up to the time of her death, in 1893, for which he should account, as administrator, to the heirs of Munden. The court by the findings negatives the facts at the basis of this contention, for he finds that the quitclaim deed from Mrs. Munden, and the payment of the $50 out of the estate to her, were merely the method adopted under the law as it existed at that time for securing a relinquishment of her dower right to the purchaser, and that the administrators’ deed to Stonall was understood and intended by all parties to be a conveyance of the whole title, so that Stonall paid into the estate the price for such dower interest. We agree with the court below that the facts support this inference, and therefore need not go over them in detail. Further in negation of the appellants’ contention upon this counterclaim is the fact, already twice stated, that the administrators, as such, never did take into their possession the real estate or any part thereof, and have never received or enjoyed any profits from the alleged transfer of the dower interest, other than those which they received in the purchase price for the land, and for which they made due accounting as administrators.
We find nothing in the record to avert the conclusions reached by the trial court, nor to impugn the judgment rendered.
By the Oowrt. — Judgment affirmed.